UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7552


GREGORY RICHARDSON,

                    Petitioner - Appellant,

             v.

DIRECTOR, VIRGINIA CENTER FOR BEHAVIORAL REHABILITATION,

                    Respondent - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Michael F. Urbanski, Chief District Judge. (7:20-cv-00018-MFU-JCH)


Submitted: June 1, 2021                                           Decided: June 4, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gregory A. Richardson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gregory Richardson appeals the order of the United States District Court for the

Western District of Virginia transferring his 28 U.S.C. § 2241 petition to the United States

District Court for the Eastern District of Virginia. This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28

U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541,

545-46 (1949). The order Richardson seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order. See In re Carefirst of Md., Inc., 305 F.3d 253,

256 (4th Cir. 2002). Accordingly, we dismiss the appeal for lack of jurisdiction. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               DISMISSED




                                             2